ALLREAD, J.
Rollin Williams brought an action in the Franklin Common Pleas to recover commission from Floyd Hann, for the exchange of certain real estate. Hann’s answer was in three defenses, a general denial, misrepresentation as to the mortgages to be assumed by him in the exchange, written contract did not express true contract, because of said representations as to the mortgage.
Motions for directed verdicts on part of both Hann and Williams were overruled, and the case was submitted to the jury, who returned a unanimous verdict in Hann’s favor. On prosecution of error the Court of Appeals held:
1. There was evidence tending to prove the defense of misrepresentation upon the part of Williams; the jury was properly instructed as to the material feature of this defense, and no prejudical error existed.
2. The verdict of the jury may be upheld upon the second defense and it is immaterial whether error occurred upon the remaining defenses. Judgment affirmed.